UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

WASHINGTON COUNTY, OHIO, BY

THE WASHINGTON COUNTY
COMMISSIONERS, et al.,
Plaintiffs, Case No. 2:18-cv-1706
CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth Preston Deavers
v.
CARDINAL HEALTH, et al.,
Defendants.
QMM

This matter is before the Court on (1) Defendant Walgreen’s Motion to Stay Pending
Likely Transfer to Multidistrict Litigation (ECF No. 21); (2) Defendant Mylan Bertek
Pharmaceuticals, Inc.’s Motion to Remand (ECF No. 24), and Plaintiffs’ Motion to Remand
(ECF No. 25). F or the reasons that folloW, the Court GRANTS the Motion to Stay (ECF No.
21) and DENIES the Motions to Remand (ECF Nos. 24, 25).

This action is one of numerous opioid lawsuits filed by government entities against
various defendants including manufacturers, distributors, and retailers of prescription opioid
medications On December 5, 2017, the Judicial Panel on Multidistrict Litigation (“JPML”)
created an Opiate MDL for cases similar to this one: In re Nat’l Prescrz'ption Opiate Litz'g. , 290
F. Supp. 3d 1375 (J.P.M.L. 2017). Specifically, the JPML centralized cases in Which “cities,
counties and states . . . allege that: (1) manufacturers of prescription opioid medications
overstated the benefits and downplayed the risks of the use of their opioids and aggressiver

marketed . . . these drugs to physicians, and/or (2) distributors failed to monitor and report

suspicious orders of prescription opiates.” Id. at 1378-79. The JPML sent these case to the
Honorable Dan Aaron Polster of the United States District Court for the Northern District of
Ohio. See In re Nat ’l Prescrz'ption Opiate Lz'tig. , 1:17-MD-2804.

Cu:trently, more than 1,500 actions have been transferred to the Opiate MDL. As new
cases are filed across the country each week, the JPML continues to transfer actions similar to
the instant one to the Opiate MDL, including cases Which originated in the United States Distiict
Court for the Southem District of Ohio. See e.g., Clermont Cty. Bd. OfCIy. Commr ’s v.
Amerz‘sourceBergen Drug Corporation, et al., No. 2:17-cv-00662 (S.D. Ohio, July 28, 2017).

Other Plaintiffs that have filed opiod cases in this Court have moved for remand and the
same Defendants have opposed the motions and asked for a stay pending JPML action. F or the
same reasons, the Court denied Plaintiff’s Motion to Remand and granted Defendants’ Motion to
Stay in Noble County, th`o, by the Noble Coumy Commissioners v. Cardinal Health, et al.,
2:18-cv-1379 (ECF Nos. 38, 43 in Noble Coumy case), it GRANTS the Motion to Stay (ECF

No. 21) and DENIES the Motions to Remand (ECF Nos. 24, 25).

 

IT rs so oRDEREI).
\~i§ ten /X/
DATE EDMUNI).A. sARGUs, JR.

CHIEF UNITED STATES DISTRICT JUDGE

